IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-86,472-01


                       EX PARTE JESSE LOUIS EDWARDS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1216396-A IN THE 177th DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child and sentenced to four years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his agreed plea of true to the State’s motion to adjudicate was

involuntary because he was misinformed by both trial counsel and the State regarding the amount

of time credit he would receive in order to receive a “time served” sentence.

        The trial court, in agreement with the State, has determined that Applicant was misinformed
                                                                                                  2

by trial counsel and by the prosecutor that he had accumulated 1,438 days of pre-sentence credit

when he in fact had only accumulated 1,226 days at the time of his stipulation to the motion to

adjudicate in this cause. The trial court further determined that Applicant relied upon this

misinformation in determining whether he would accept the State’s plea offer of four years’

imprisonment in exchange for his plea of true. Applicant is entitled to relief. Ex parte Huerta, 692
S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. 1216396 in the 177th District Court of Harris

County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to

answer the charges as set out in the motion to adjudicate. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 22, 2017
Do not publish